852 F.2d 1288
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Namous TOUSSIANT, Petitioner-Appellant,v.Elton SCOTT, Respondent-Appellee.
No. 88-1064.
United States Court of Appeals, Sixth Circuit.
July 28, 1988.

Before LIVELY, MERRITT and KRUPANSKY, Circuit Judges.

ORDER

1
The petitioner appeals pro se from the district court's judgment denying this petition for a writ of habeas corpus.  28 U.S.C. Sec. 2254.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
A Detroit, Michigan judge found the petitioner guilty of second degree murder and sentenced him to fifteen to thirty years imprisonment.  The petitioner exhausted his state remedies.  The habeas petition raises sufficiency of the evidence and excessive sentencing issues.  The district court held that the petitioner's issues were without merit and denied the petition.


3
Upon consideration, we agree with the conclusions of the district court for the reasons stated in its opinion.  Accordingly, the judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.